Citation Nr: 0719542	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
status post cervical fusion. 

3.  Entitlement to an initial compensable evaluation for 
bilateral knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1980, and from September 1981 to May 2005.  

In March 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcript is of record and has been 
reviewed.  During his hearing, the veteran asserted that he 
has headaches and blurred vision as a result of his service 
connected hypertension.  His statement could be construed as 
secondary service connection claims for headaches and eye 
disability.  These matters are referred to the RO for any 
appropriate development.

The issue of entitlement to a compensable evaluation for 
status post cervical fusion is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more.  While the 
veteran's hypertension is currently controlled by medication, 
the medical evidence does not reflect a history of diastolic 
blood pressure predominantly 100 or more.

2.  The veteran's service-connected bilateral patellofemoral 
syndrome is manifested by complaints of instability, and 
objective evidence of crepitus.  Range of bilateral knee 
motion is normal with no objective evidence of pain, 
instability or subluxation, and there is no x-ray evidence of 
arthritis of either knee.

3.  The veteran has not submitted evidence tending to show 
that his service-connected hypertension and/or bilateral 
patellofemoral syndrome require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2006).

2.  The criteria for an initial compensable evaluation for 
bilateral patellofemoral syndrome are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2005 and July 2005 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, the veteran's contentions, and post-service 
medical records from "QTC" examiners and Dr. Linford.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any additional evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the denial of the veteran's claim, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria - Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  


a.  Hypertension

Prior to the veteran's discharge from service, he underwent a 
March 2005 "QTC" examination; his blood pressure readings 
were:  144/92; 140/92; and 136/88. 
An addendum to the March 2005 report showed blood pressure 
readings of:  
130/86; 132/84; 116/82; and 136/88; 132/90; 136/78.  The 
examiner noted that on initial evaluation, the veteran's 
blood pressure was elevated, but after two additional days of 
blood pressure readings, his pressure was normal.

According to a private July 2005 evaluation report, the 
physician noted that the veteran had moderately elevated 
blood pressure for four years prior.  He was diagnosed with 
hypertension.  Blood pressure reading at that time was 
130/94, thus, anti-hypertensive medication was prescribed.  A 
couple of days later, the veteran visited the same private 
physician, and his blood pressure reading was 120/90.  

On August 2005 "QTC" examination, the veteran's blood 
pressure readings were: 112/84; 112/70; and 112/82.  The 
examiner noted that the veteran's blood pressure readings are 
normal, as he is taking anti-hypertensive medication.  The 
examiner also noted the veteran's history of diastolic 
readings in the 90's.  

In an August 2005 rating decision, the RO granted service 
connection for hypertension, assigning a noncompensable 
evaluation, pursuant to Diagnostic Code 7101, effective June 
1, 2005.  The veteran asserts that his hypertension is more 
severe than contemplated by the noncompensable evaluation 
currently assigned.

Under Diagnostic Code 7101, a 10 percent evaluation is 
warranted where the diastolic pressure is predominantly 100 
or more, or systolic pressure is predominantly 160 or more, 
and a minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  Where there is a diastolic 
pressure of predominantly 120 or more, a 40 percent 
evaluation will be assigned.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2006).

On review, the Board finds that the veteran is not entitled 
to an initial compensable evaluation for hypertension 
pursuant to Diagnostic Code 7101.  In this regard, the 
medical evidence does not show that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  Further, while the veteran is currently taking 
medication to control his hypertension, he has not had a 
history of diastolic readings 100 or more.  Rather, the 
August 2005 "QTC" examiner observed that the veteran has 
had a history of diastolic readings in the 90's.  Private 
medical evidence also shows a history of diastolic readings 
in the 90's.

In sum, the Board finds that the objective evidence of record 
does not support the assignment of a compensable evaluation 
under Diagnostic Code 7101, and therefore, the veteran's 
increased rating claim for hypertension must be denied.  


b.  Knees

Service medical records show no treatment for a knee 
disability.  On March 2005 "QTC" examination, the veteran 
was diagnosed with patellofemoral syndrome based on the 
veteran's crepitus on range of motion testing.  In a June 
2005 rating decision, the RO granted service connection for 
bilateral patellofemoral syndrome and assigned a 
noncompensable evaluation, effective June 1, 2005, under 
Diagnostic Code 5019 (bursitis).

Bursitis is rated analogous to degenerative arthritis that is 
rated based on limitation of motion.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5019 (2006).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Under 
Diagnostic Code 5261, extension limited to 5 degrees warrants 
a noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.   See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating. See VAOPGCPREC 23-97.  A separate rating 
for arthritis could also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 
(1998).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On review, the Board finds that a compensable evaluation for 
bilateral patellofemoral syndrome is not warranted.  The 
medical evidence of record fails to show that the veteran's 
bilateral knee disability warrants even a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261.  On March 
2005 examination, the veteran had a normal range of motion in 
both knees (0-140 degrees).  

Despite the veteran's complaints of instability of the knees, 
the objective evidence of record does not demonstrate that he 
has subluxation or lateral instability in his knees; Drawer 
and McMurray test results were within normal limits on March 
2005 examination.  Thus, Diagnostic Code 5257 is not for 
application.  The objective evidence also fails to show that 
the veteran has ankylosis of the knees, or impairment of the 
tibia or fibula of either knee, therefore, Diagnostic Codes 
5256 and 5262 are not for application.

The Board has also considered application of 38 C.F.R §§ 4.40 
and 4.45 in light of the Court's ruling in Deluca, supra.  On 
March 2005 "QTC" examination, there was objective evidence 
of crepitus on range of motion testing, but as noted, the 
veteran exhibited normal range of motion in both knees.  The 
examiner specifically noted that range of bilateral knee 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  
Examination of the knees also revealed no heat, redness, 
swelling, effusion, or drainage.  Thus, the Board finds that 
the noncompensable evaluation currently assigned reflects the 
extent of any pain or related functional impairment that the 
veteran experiences as a consequence of his bilateral knee 
use.  See DeLuca, supra.

There is no x-ray evidence of arthritis of the knees as noted 
on March 2005 examination report.  And as noted above, there 
is no objective evidence of subluxation or lateral 
instability in his knees, nor is there objective evidence of 
painful knee motion.  Therefore, the Board finds that 
separate compensable ratings based on arthritis and 
instability, or arthritis and painful motion, are not 
warranted.  See VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-98 
(1998).  

The assignment of separate evaluations for limitation of 
flexion and extension of the knees is also not appropriate 
pursuant to VAOPGCPREC 9-2004, as the medical evidence of 
record shows that the veteran has normal range of bilateral 
knee motion.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.

In sum, the veteran's bilateral knee disability is manifested 
by objective evidence of crepitus, no limitation of motion, 
and no x-ray evidence of arthritis.  Consequently, based on 
these findings, the Board concludes that the currently 
assigned noncompensable evaluation most nearly approximates 
the veteran's disability picture over the entire rating 
period on appeal.  Thus, a compensable evaluation for 
bilateral patellofemoral syndrome is not warranted.

The Board has also considered whether the veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected hypertension or 
bilateral knee disability ever been compensably disabling.  
As such, staged ratings are not warranted.

The preponderance of the evidence is against the veteran's 
increased rating claims for service-connected hypertension 
and bilateral patellofemoral syndrome.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected hypertension and/or bilateral 
patellofemoral syndrome.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an initial compensable evaluation for 
hypertension is denied.

Entitlement to an initial compensable evaluation for 
bilateral knee patellofemoral syndrome is denied.


REMAND

The Board finds that additional development is necessary 
prior to analyzing the veteran's increased rating claim for a 
cervical spine disability.  During his personal hearing in 
March 2006, the veteran indicated that he has numbness and 
tingling of the fingers, as a result of his service-connected 
cervical spine disability.  The veteran last underwent an 
examination of the spine in March 2005.  At that time, the 
examiner indicated that the veteran did not have disc 
disease.  Thus, given the veteran's newly reported symptoms 
of tingling and numbness subsequent to the March 2005 
examination, the Board finds that another examination of the 
spine is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
examination to determine the current 
nature and extent of his cervical spine 
disability.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be performed. The examiner 
is requested to:

Describe applicable ranges of motion in 
terms of degrees of the cervical spine.

Does the veteran have degenerative disc 
disease of the cervical spine?  If so, at 
what level?  The examiner is specifically 
requested to comment on whether any disc 
disease is a part of the service-
connected status post cervical spine 
fusion at C5-C6 or otherwise related to 
it. If so, comment on the neurological 
manifestations of the disc disease of the 
cervical spine, including the number and 
duration of incapacitating episodes the 
veteran has experienced over the past 
year.  Any nerves affected and the degree 
of complete or incomplete paralysis in 
the upper extremities caused by the 
cervical spine disability should be 
specified.

2.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the increased rating 
claim for status-post cervical fusion.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal, as 
well as a summary of the evidence 
received since the issuance of the SOC in 
October 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


